EXHIBIT 10.1

June 12, 2019

Lisa Gavales

c/o Destination Maternity Corporation

232 Strawbridge Drive

Moorestown, New Jersey 08057

RE: Office of the CEO

Dear Lisa:

This letter confirms our understanding that, effective as of June 13, 2019 (the
“Effective Date”), you are hereby appointed as the Chair of the Office of the
Chief Executive Officer of Destination Maternity Corporation (the “Company”).
You shall serve in such capacity at the direction of the Board of the Directors
(the “Board”) of the Company (the “Company”).

The term of your appointment as Chair of the Office of the Chief Executive
Officer (the “Term”) shall commence on the Effective Date and shall continue for
an initial period of thirty (30) days (the “Initial Term”), subject to automatic
extensions for additional periods of thirty (30) days each (each, an “Extension
Term”). Any Extension Term shall end immediately upon the earliest to occur of
(i) the commencement of employment of an Interim Chief Executive Officer or
Chief Executive Officer of the Company (as applicable), (ii) the date that you
cease to be a director of the Company for any reason, or (iii) the date
specified by the Board in a written notice to you.

You shall be entitled to an additional cash retainer (the “Fee”) of $50,000 for
the Initial Term. You and the Company shall mutually agree in good faith on any
Fee for service as Chair of the Office of the Chief Executive Officer for any
Extension Term. The Fee will be paid to you monthly in arrears, with the Fee for
any Extension Term prorated for any partial month.

In addition to the matters set forth above, you hereby resign, effective as of
the Effective Date, as a member of the Nominating & Governance Committee of the
Board and from any other committee or sub-committee of the Board that you may be
serving on as of such date (but not as a director on the Board).

During the Term, you expressly acknowledge and agree that you shall remain a
non-employee director of the Company, shall not be an employee of the Company,
and therefore shall not have any right to participate in (and hereby waive any
such right that may exist) any of the Company’s employee compensation and
benefit plans or programs. You shall be solely responsible as an independent
contractor for any taxes in connection with the Fee, but acknowledge that the
Company may withhold any applicable taxes from Fee if so required by applicable
law.



--------------------------------------------------------------------------------

This letter agreement shall be governed and construed in accordance with the
laws of the State of Delaware, without regard to the principles of conflicts of
laws, and may only be changed or modified by an agreement in writing signed by
the parties hereto. This letter agreement contains the entire agreement and
understanding of the parties hereto relating to the subjects addressed herein.
This letter agreement may be executed in multiple counterparts (including by
electronic signature, in portable document format (.pdf) or otherwise), each of
which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

*        *         *        *        *

If you are in agreement with the foregoing, please execute this letter agreement
at the signature line below and return an executed copy to the Company.

 

Very truly yours, DESTINATION MATERNITY CORPORATION By:   /s/ David J. Helkey
Name: David J. Helkey Title: Chief Operating Officer & Chief Financial Officer

 

ACCEPTED AND AGREED TO BY:   /s/ Lisa Gavales   Lisa Gavales   Date: June 12,
2019

 